Citation Nr: 0908220	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-12 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a bilateral ankle 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a bilateral foot 
disorder, to include consideration as being due to a 
qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a skin disorder, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to July 
1991, from June 1996 to March 1997, plus approximately 6 
months of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 

The Board remanded the case for additional development in 
June 2007.  The case has now been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The Veteran's bilateral elbow pain has been attributed to 
the diagnosed disorder of elbow osteoarthritis with spurs 
which is unrelated to his active service.    

2.  The Veteran's knee pain has been attributed to the 
diagnosed disorder of bilateral knee osteoarthritis which is 
unrelated to his period of active service.

3.  The Veteran's ankle pain has been attributed to the 
diagnosed disorder of chronic bilateral ankle strain which is 
unrelated to his period of active service.

4.  The Veteran's foot pain has been attributed to the 
diagnosed disorders of pes planus, osteoarthritis, and 
calcaneal spurs which are unrelated to his period of active 
service.

5.  The Veteran's skin complaints have been attributed to the 
diagnosed disorder of tinea versicolor which is unrelated to 
his period of active service.

6.  A right shoulder disorder was not present until many 
years after separation from service.


CONCLUSIONS OF LAW

1.  A bilateral elbow disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2008).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2008).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2008).

4.  A bilateral foot disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2008).

5.  A skin disorder was not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2008).

6.  A right shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the right shoulder 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Notify and to Assist

Initially, the Board finds that the content requirements of a 
duty to notify have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2002, June 2004 and September 2007 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without another 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has declined a hearing.  He has been 
afforded a disability evaluation examination.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For A Bilateral Elbow, 
Right Knee, Bilateral Ankle And Bilateral Foot Disorders, To 
Include Consideration As Being Due To A Qualifying Chronic 
Disability Under 38 C.F.R. § 3.317.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  VA is authorized to pay 
compensation to any Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability, if 
the disability became manifest during service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of disability of 10 percent or more prior 
to December 31, 2011.  Compensation is payable under these 
provisions if by history, physical examination, and 
laboratory tests the disability cannot be attributed to any 
known clinical diagnosis.  A qualifying chronic disability 
means a chronic disability resulting from an undiagnosed 
illness; or a medically unexplained chronic multi-symptom 
illness that is defined by a cluster of signs or symptoms, 
such as chronic fatigue syndrome, fibromyalgia, irritable 
bowel syndrome, or any other disability determined by VA to 
meet these criteria; or any diagnosed illness found by VA to 
warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

The Veteran contends that he has pain in his elbows, knees, 
ankles and feet.  He attributes that pain to his service in 
the Persian Gulf.  

The Veteran's service treatment records are negative for any 
references to chronic joint pain in the elbows, knees, ankles 
or feet.  There is also no medical evidence within a year of 
service showing the presence of arthritis in any of those 
joints.  The earliest post service medical treatment record 
containing any complaints of joint pain in the elbows, knees 
and feet is a VA record dated in August 1999.  The Board 
notes that this record is from more than one year after 
separation from service.  Neither that record, nor any 
subsequent record contains any medical opinion linking 
current joint or muscle pain to service.  

The Veteran was afforded a VA examination in August 2008.  
The report reflects that the examiner reviewed the entire 
claims file, took a history from the Veteran, and conducted a 
physical examination.  It was noted that the Veteran reported 
that the onset of symptoms had been in 1990.  The diagnoses 
included polyarthritis with elevated uric acid level, 
bilateral elbow osteoarthritis with spurs, bilateral knee 
arthritis, bilateral foot arthritis, pes planus, calcaneal 
spurs, and chronic bilateral ankle strain.  

Based on the foregoing evidence, the Board finds that the 
Veteran's elbow, knee ankle and foot pain has been attributed 
to the diagnosed disorders such as of arthritis and strains, 
which are unrelated to his active service.  As noted above, 
his service treatment records are negative for complaints 
pertaining to those joints.  The fact that the Veteran's own 
account of the etiology of his disability was recorded in his 
examination report is not sufficient to support the claim.  
In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court 
held that  "Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence...[and] a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional."  The Veteran has presented no medical 
evidence whatsoever that supports his lay contention that his 
current disabilities are etiologically related to service.  
In addition, the fact that there is no indication that the 
disabilities were diagnosed or treated for years following 
his separation from service weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered along with other factors in deciding a 
service connection claim).  To the extent that the histories 
given by the Veteran may be interpreted as indicating 
continuity of symptomatology since service, the Board finds 
that such a history is outweighed by other evidence such as 
the more objective report of a VA general medical examination 
conducted in November 1994 which noted no such complaints or 
findings.  Accordingly, the Board concludes that elbow, knee 
and foot pains were not incurred in or aggravated by service, 
and may not be presumed to have been due to an undiagnosed 
illness incurred in service.  

II.  Entitlement To Service Connection For A Skin Disorder, 
To Include Consideration As Being Due To A Qualifying Chronic
 Disability Under 38 C.F.R. § 3.317.

The Veteran's service treatment records contain numerous 
references to pseudofolliculitis barbae (PFB), but mention no 
other skin disorder.  In his claim for disability 
compensation which he submitted in May 2001, the Veteran 
reported having bumps on his chest.  A VA treatment record 
dated in July 2003 notes treatment for tinea versicolor over 
the trunk.  The report of a VA examination conducted in 
August 2008 reflects that the examiner found no objective 
findings of dermatitis or a skin condition.  

After reviewing the evidence, the Board finds that it weighs 
against the claim.  The Veteran was not treated for any skin 
disorder in service except pseudofolliculitis barbae which 
was associated with shaving and is no longer diagnosed.  The 
tinea versicolor was not present until many years after 
service, and there is no basis to conclude that it may be 
related to service.  In addition, as the Veteran was 
diagnosed as having tinea versicolor, the provision of law 
relating to undiagnosed illnesses are not applicable.  The 
Board concludes that a skin disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
due to an undiagnosed illness incurred in service.  




III.  Entitlement To Service Connection For A Right Shoulder 
Disorder.

The Veteran contends that he injured his right shoulder in 
service.

The Veteran's service treatment records do not contain any 
references to complaints or findings pertaining to any right 
shoulder injury.  A service record dated in April 1991 notes 
complaints that the left arm was hurting, but there is no 
mention of the right arm or shoulder.   

The Veteran filed a claim in August 1991 for VA disability 
compensation for a left shoulder disorder, but he did not 
make a claim for the right shoulder.  

The earliest record containing a reference to a right 
shoulder disorder is the report of a VA general medical 
examination conducted in November 1994.  The Veteran stated 
that he first had pain in that shoulder in service when he 
was unloading furniture and was bumped in that area.  At that 
time, the pain lasted about three days.  The Veteran further 
reported that about three months before the VA examination, 
he began to experience a similar pain at the posterior right 
shoulder.  Following examination, the diagnosis was 
myofascial pain syndrome, posterior right shoulder.  

After reviewing all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  The service treatment records are completely negative 
for a right shoulder disorder, and there is no evidence of 
such a disorder until several years after service.  This 
absence of documentation of complaints weighs against the 
claim.  There is no competent medical evidence that the 
current right shoulder disorder is related to service.  The 
Veteran has not presented an account of continuity of 
symptomatology.  The VA examination report reflects that his 
history indicates that he had brief symptoms in service which 
resolved, with symptoms not occurring again until at a much 
later date after service.  The Veteran's own opinion that his 
current symptoms are related to service is not enough to 
support the claim.  The Court has held that lay persons, such 
as the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-5 (1992).  Accordingly, the Board 
concludes that a right shoulder disorder was not incurred in 
or aggravated by service, and arthritis of the right shoulder 
may not be presumed to have been incurred in service.  


ORDER

1.  Service connection for a bilateral elbow disorder, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

2.  Service connection for a bilateral knee disorder, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

3.  Service connection for a bilateral ankle disorder, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

4.  Service connection for a bilateral foot disorder, to 
include consideration as being due to a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied.

5.  Service connection for a skin disorder, to include 
consideration as being due to a qualifying chronic disability 
under 38 C.F.R. § 3.317, is denied.

6.  Service connection for a right shoulder disorder is 
denied.




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


